MEMORANDUM**
Dolly G. Teters appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal with prejudice of her First Amended Complaint against the City of Alhambra. The district court correctly determined that the City is immune from liability for Teters’s claims. Van Ort v. Estate of Stanewich, 92 F.3d 831, 840 (9th Cir.1996); Cal. Gov’t Code § 815.2(b). We reject Teters’s remaining contentions, including her bias contentions against the district court judges, Liteky v. United States, 510 U.S. 540, 554-55, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994), because they lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.